HH
PER CURIAM:
El 24 de agosto de 1985, Domitila Rosario y otros demandaron al Estado Libre Asociado de Puerto Rico y al Municipio de Guaynabo en daños y perjuicios ante el Tribunal Superior, Sala de Bayamón. Ambos contestaron y negaron responsabilidad.
El 23 de junio de 1987 dicho foro notificó sentencia deses-timatoria por falta de trámite conforme la Regla 39.2(b) de *555Procedimiento Civil, 32 L.P.R.A. Ap. III. Transcurrió el tiempo. El 23 de diciembre los demandantes presentaron una moción de relevo de sentencia bajo la Regla 49.2 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III. El tribunal la acogió parcialmente, y el 26 de febrero de 1988 enmendó su'senten-cia para que la desestimación fuera sin perjuicio. Incon-forme, recurrió ante nos el Municipio de Guaynabo. Aunque originalmente declinamos intervenir,(1) por vía de reconside-ración acogimos su petición y emitimos orden de mostrar causa. Resolvemos.
F — i
El argumento central del Municipio de Guaynabo es que el tribunal erró al considerar la solicitud de relevo de senten-cia, pues había transcurrido el término de seis (6) meses que provee la Regla 49.2 de Procedimiento Civil, supra. Sostiene que dicho término debe computarse a base de meses de treinta (SO) días, por lo que la moción de los demandantes — presentada a los ciento ochenta y tres (18S) días de la notifi-cación de la sentencia— estaba fuera de término. Por su parte, éstos invocan la decisión de Escalera v. Andino, 76 D.P.R. 268, 271 (1954), y argumentan que dicho término se cuenta a base del concepto genérico de meses, irrespectivo de sus días.
rH HH H
Incidió el foro de instancia. La Regla 49.2 de Proce-dimiento Civil, supra, en lo pertinente dispone que una mo-ción de relevo “se presentará dentro de un término razona-ble, pero en ningún caso después de transcurridos seis (6) *556meses de haberse registrado la sentencia u orden o haberse llevado a cabo el procedimiento”. (Énfasis suplido.)
A dicho término es aplicable, supletoriamente, el princi-pio del Art. 8 del Código Civil, 31 L.P.R.A. sec. 8, preceptivo de que cuando “en Ids leyes se habla de meses ... se enten-derá que . . . son de treinta días . . .”. Véanse, también: Noriega v. Sucn. Colón, 40 D.P.R. 450 (1930); R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, Vol. I, pág. 437.
Escalera v. Andino, supra, no favorece la posición de los demandantes. Dicho caso, por el contrario, reitera la norma del Código Civil y simplemente aclara la operación matemá-tica a realizarse, a saber, “[a]l contar desde una fecha pre-cisa, [aquí desde el archivo y notificación de la sentencia en 23 de junio de 1987,] tenemos que conocer de los días que respectivamente tenga cada uno de los meses subsiguientes, de acuerdo con el calendario gregoriano, para saber en qué día, de qué mes, de qué año, se cumple exactamente dicho término legal”. (Énfasis suplido.) íd., pág. 271.
En resumen, reiteramos que el período de seis (6) meses que provee la Regla 49.2 de Procedimiento Civil, supra, para la presentación de una moción de relevo se computa a base de ciento ochenta (180) días. La solicitud de los demandantes en este caso fue tardía.

Procede expedir el auto y dictar sentencia revocatoria.

El Juez Asociado Señor Hernández Denton concurre con el resultado sin opinión escrita.

(1) El Juez Presidente Señor Pons Núñez y los Jueces Asociados Señores Rebollo López y Hernández Denton hicieron constar que hubiesen expedido el auto.